Citation Nr: 1743080	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-44 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, prior to August 27, 2013, and 40 percent thereafter for diabetic neuropathy of the left hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent, prior to August 27, 2013, and 30 percent thereafter for diabetic neuropathy of the right hand. 

3.  Entitlement to an initial disability rating in excess of 10 percent, prior to August 27, 2013, and 20 percent thereafter for diabetic neuropathy of the right lower extremity. 

4.  Entitlement to an initial disability rating in excess of 10 percent, prior to August 27, 2013, and 20 percent thereafter for diabetic neuropathy of the left lower extremity. 

5.  Entitlement to service connection for diabetic retinopathy. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connection disabilities.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.   

8.  Entitlement to an initial disability rating in excess of 20 percent, prior to November 20, 2012 and 40 percent thereafter for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1968 to October 1969.  The record reflects that the Veteran was the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Guayanbo, Puerto Rico and San Juan, Puerto Rico.  This case is currently under the jurisdiction of the RO in San Juan, Puerto Rico.  

In June 2009, the RO granted service connection for diabetes mellitus and assigned a 20 percent disability rating.  The RO also granted service connection for diabetic neuropathy of the bilateral upper and lower extremities and assigned a 10 percent disability rating for each extremity.  The ratings were assigned effective December 18, 2008.  

In August 2009, the Veteran submitted a statement requesting increased disability compensation for diabetes mellitus and diabetic neuropathy.  The Veteran also claimed entitlement to a TDIU.  The RO did not construe the August 2009 statement as a notice of disagreement with the disability ratings assigned for diabetes and diabetic neuropathy.  In a September 2010 rating decision, the RO continued the ratings assigned for the Veteran's diabetes and diabetic neuropathy.  The RO also denied the Veteran's claim for TDIU, but the issue was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The October 2011 rating decision continued the 10 percent disability ratings assigned for each extremity and denied service connection for diabetic retinopathy and PTSD.  

In a January 2014 rating decision, the RO increased diabetic neuropathy of the left hand to 40 percent, diabetic neuropathy of the right hand to 30 percent, diabetic neuropathy of the right lower extremity to 20 percent, and diabetic neuropathy of the left lower extremity to 20 percent, all effective August 27, 2013.  

The December 2014 rating decision increased the disability rating assigned to the Veteran's diabetes mellitus to 40 percent, effective November 20, 2012.

Despite the increased disability ratings, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issues remain in appellate status.  The Board has characterized the issues on appeal accordingly.

The December 2014 statement of the case (SOC) indicates that the October 2011 rating decision is on appeal.  However, the Board finds that the June 2009 and October 2011 rating decisions are the proper rating decisions on appeal.  

The Veteran initially submitted a claim of service connection for posttraumatic stress disorder (PTSD).  Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The medical evidence of record reflects additional diagnoses of depressive disorder and anxiety disorder during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claim as shown on the title page to better reflect the evidence.  Id.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 27, 2013, the Veteran's diabetic neuropathy of the left upper extremity was manifested by mild incomplete paralysis of all radicular groups; it was not manifested by severe incomplete paralysis or complete paralysis.

2.  For the period prior to August 27, 2013, the Veteran's diabetic neuropathy of the right upper extremity was manifested by mild incomplete paralysis of all radicular groups; it was not manifested by severe incomplete paralysis or complete paralysis.

3.  From August 27, 2013, the Veteran's diabetic neuropathy of the right upper extremity was manifested by severe incomplete paralysis of all radicular groups; it was not manifested by complete paralysis.

4.  From August 27, 2013, the Veteran's diabetic neuropathy of the left lower extremity was manifested by severe incomplete paralysis of all radicular groups; it was not manifested by complete paralysis.

5.  For the period prior to August 27, 2013, the Veteran's diabetic neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve; it was not manifested by severe incomplete paralysis or complete paralysis.

6.  For the period prior to August 27, 2013, the Veteran's diabetic neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve; it was not manifested by severe incomplete paralysis or complete paralysis.

7.  From August 27, 2013, the Veteran's diabetic neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve; it was not manifested by severe incomplete paralysis or complete paralysis.

8.  From August 27, 2013, the Veteran's diabetic neuropathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve; it was not manifested by severe incomplete paralysis or complete paralysis.

9.  Diabetic retinopathy has not been present during the period of the claim. 

10.  The Veteran's acquired psychiatric disorder is etiologically related to his active service.

11.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.






CONCLUSIONS OF LAW

1.  For the period prior to August 27, 2013, the criteria for a 20 percent rating, but not higher, for diabetic neuropathy of the left upper extremity, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

2.  For the period prior to August 27, 2013, the criteria for a 20 percent rating, but not higher, for diabetic neuropathy of the right upper extremity, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

3.  From August 27, 2013, the criteria for a 70 percent rating, but not higher, for diabetic neuropathy of the left upper extremity, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

4.  From August 27, 2013, the criteria for a 60 percent rating, but not higher, for diabetic neuropathy of the right upper extremity, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

5.  For the period prior to August 27, 2013, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  For the period prior to August 27, 2013, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

7.  From August 27, 2013, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

8.  From August 27, 2013, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for service connection for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, major depressive disorder, and generalized anxiety disorder have been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

11.  The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records has been completed.  VA examinations were provided in April 2009, September 2010, July 2011, and January 2014 to address the severity of his diabetic neuropathy.  VA examinations were provided in April 2009, September 2010, and March 2011 to address his claimed diabetic retinopathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the April 2009, September 2010, July 2011, and January 2014 VA medical examinations are adequate for adjudication purposes because they provide the results of comprehensive assessments and all information required for rating purposes.  The Board also finds that the April 2009, September 2010, and March 2011 VA examination reports are adequate.  Specifically, the examiners performed eye assessments, took into account the Veteran's statements and treatment records, and provided all information required for adjudication purposes.  

With respect to his psychiatric disorder and claim for TDIU, the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Therefore, the Board finds that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis: Diabetic Neuropathy  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran's bilateral hand diabetic neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513 for paralysis of all radicular groups.  Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

The Veteran's bilateral lower extremity diabetic neuropathy is currently rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of muscles below the knee, or flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.424a (2016). 

The Board observes the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

January 2009 private treatment records noted the Veteran's complaints that his hands and legs fell asleep.  The diagnosis was a tear of ligament in shoulder.  

February 2009 VA treatment records document the Veteran's complaints of left arm numbness.  The diagnosis was diabetic neuropathy and he was instructed to start Neurontin.  

During an April 2009 VA examination, the examiner noted bilateral sensory loss.

The Veteran was afforded a VA peripheral nerves examination in September 2010.  He reported that his diabetic neuropathy worsened.  The examiner found paresthesias and numbness in the four extremities.  He complained of bilateral feet and hand numbness with sensations ascending to his legs, hands, and forearms.  He reported burning sensations, cramps, and numbness in his feet, hands, forearms, and calves.  He also stated that it felt as if bugs were crawling on his hands and feet.  The examiner noted poor response to treatment.  A sensory examination of the bilateral upper and lower extremities revealed decreased vibration.  However, pain/pinprick, position sense, and light touch were normal.  Reflexes were hypoactive (1+) at the biceps, triceps, brachioradialis, and knee jerk, and absent (0) at the ankle jerk.  The motor examination was normal.  

March 2011 private treatment records from M.S., M.D. documented his complaints of pain, numbness, and weakness. 

The Veteran underwent another VA examination in July 2011.  He reported that his diabetic neuropathy worsened over the last two years and that he did not feel his hands or feet.  His medication was also increased.  A sensory examination reflected decreased light touch in the bilateral upper extremities, as well as normal pain/pinprick, position sense, and vibration.  The examination also showed decreased light touch and pain/pinprick in the bilateral lower extremities.  Vibration and position sense were normal.  A detailed reflex exam showed normal (2+) findings.  A nerve conduction study revealed mild sensory neuropathy of the bilateral upper extremities affecting mostly the ulnar nerves.  The study also showed evidence of mild sensory axonal, moderate motor axonal, and demyelinating peripheral neuropathy of the bilateral lower extremities.  

In a January 2012 statement, the Veteran indicated that his neuropathy resulted in his hands and legs falling asleep, problems with gripping, and imbalance.  He stated that items fell out of his hands.  

A December 2012 nerve conduction study completed by Dr. S. revealed distal latencies in the common peroneal, median, and ulnar nerves.  

The Veteran was provided another VA examination in January 2014.  He reported that his diabetic neuropathy worsened since the last VA examination.  The examiner noted moderate constant pain in the upper extremities and severe constant pain in the lower extremities, severe paresthesias and/or dysesthesias of all extremities, and severe numbness of all extremities.  Strength testing revealed no movement against resistance when gripping and pinching, but was otherwise normal.  Light touch was absent in the hands, fingers, feet and toes.  Light touch was decreased in the ankles and lower legs.  Position sense and vibration sensation were decreased in all extremities.  As for the upper extremities, examination also revealed moderate incomplete paralysis of the right and left radial nerves, moderate incomplete paralysis of the right median nerve, and moderate incomplete paralysis of the right and left ulnar nerves.  As for the lower extremities, examination revealed moderate incomplete paralysis of the right and left sciatic nerves.  

Diabetic Neuropathy of the Upper Extremities 

For the period prior to August 27, 2013, the Board finds that a rating of 20 percent is warranted for each upper extremity.  The nerve conduction studies of record in the July 2011 VA examination report and the December 2012 private treatment record, show that the nerves involved in the Veteran's service-connected upper extremity neuropathy involved the median and ulnar nerves.  The April 2009 and September 2010 VA examinations did not specify the nerves involved in the Veteran's upper extremity neuropathy.  Accordingly, the Board finds that the Veteran's upper extremity neuropathy involved both the median and ulnar nerves prior to August 27, 2013.  

As noted above, Diagnostic Code 8513 is used to rate paralysis of all radicular groups.  Prior to August 27, 2013, the evidence shows mild incomplete paralysis of the median and ulnar nerves.  Therefore, based on the medical evidence, and having resolved all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent disability rating is warranted for the Veteran's upper extremity neuropathy for the period prior to August 27, 2013.   

However, the Board finds that the evidence does not show moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis of any of the nerves involved.  The July 2011 VA examiner found mild neuropathy.  Additionally, while sensory examinations during this period revealed decreased vibration and light touch, the medical records showed normal pain/pinprick and position sense.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for diabetic neuropathy of the upper extremities prior to August 27, 2013.  

For the period beginning on August 27, 2013, the Board finds that a rating of 70 percent for left hand diabetic neuropathy and a rating of 60 percent for right hand neuropathy are warranted.  The medical evidence documented in the January 2014 VA examination report indicates severe incomplete paralysis.  Although the January 2014 VA examiner found moderate incomplete paralysis of the radial, median, and ulnar nerves, the examiner also found severe paresthesias and/or dysesthesias and severe numbness of the upper extremities.  Moreover, the evidence showed no movement against resistance when gripping and pinching and that light touch was absent in the hands and fingers.  However, the medical evidence does not show that the bilateral upper extremity neuropathy is manifested by complete paralysis at any time during the appeal period.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the board finds that the bilateral upper extremity neuropathy more nearly approximates severe incomplete paralysis and warrants a 70 percent for the left upper extremity and a 60 percent for the right upper extremity.  

Diabetic Neuropathy of the Lower Extremities 

The Board finds that a rating in excess of 10 percent is not warranted for either lower extremity prior to August 27, 2013.  While the medical evidence shows decreased vibration, light touch, and pain/pinprick, position sense was normal.  The July 2011 VA examiner found that the Veteran's strength was normal and described his lower extremity neuropathy as mild.  The Board notes that the September 2010 VA examination report includes an abnormal reflex examination, however the July 2011 VA examination included a normal reflex examination and no muscle atrophy.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for diabetic neuropathy of the lower extremities prior to August 27, 2013.  

The Board also finds that a rating in excess of 20 percent is not warranted for either of the lower extremities beginning on August 27, 2013.  The January 2014 VA examination documents moderate incomplete paralysis.  While the VA examiner found severe constant pain, severe paresthesias and/or dysesthesias, severe numbness of the bilateral lower extremities, and absent light touch in the ankles and lower legs, strength testing was normal and there was no muscle atrophy.  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for diabetic neuropathy of the lower extremities beginning on August 27, 2013.  

Service Connection 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304  (f) (2016).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis: Diabetic Retinopathy 

The Veteran seeks service connection for diabetic retinopathy.  At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.

During the April 2009 VA examination, the Veteran reported intermittent blurred vision.  The VA examiner found no visual impairment.  

A January 2010 diabetic surveillance assessment revealed no diabetic retinopathy. 

During a September 2010 VA examination, the Veteran stated that a private ophthalmologist provided a diagnosis of retinopathy.  He brought a medical certification from a private ophthalmologist dated in September 2010, which indicated very early background diabetic retinopathy.  The VA examiner noted decreased visual acuity.  

The Veteran was afforded a VA eye examination in March 2011.  The Veteran stated that he experienced blurred vision without glasses which improved when wearing glasses.  He denied ocular pain.  There was no history of eye surgeries, glaucoma, diplopia eye disease or injury.  The diagnosis was refractive error and bilateral senile cataracts.  The VA examiner found that there was no diabetic retinopathy observed during the VA examination.  His loss of vision was caused by his refractive error and senile cataracts, but was not caused by diabetes.  

A July 2011 VA diabetes examination showed a normal eye examination.  The examiner noted that his diabetes complications did not include visual impairment.    

An April 2013 diabetic teleretinal imaging consult included a diabetic surveillance assessment, which showed no diabetic retinopathy.  

A September 2013 VA eye note included a diagnosis of refractive error with no mention of diabetic retinopathy.  

The Board finds that the preponderance of the evidence is against a finding of a current diagnosis of diabetic retinopathy.  The overwhelming medical evidence supports the conclusion that the Veteran does not have a diagnosis of diabetic retinopathy.  VA treatment records and eye examinations consistently document that the Veteran does not have a diagnosis of diabetic retinopathy.  The VA treatment records and VA examinations also included eye examinations completed by ophthalmologists and the results of teleretinal imaging.  The September 2010 private treatment record showing a diagnosis of very early diabetic background retinopathy was also completed by an ophthalmologist, however, it did not include any objective testing or results to support the diagnosis.  Therefore, the Board affords the private treatment record very little probative value.  Accordingly, the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of diabetic retinopathy.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection diabetic retinopathy must be denied.  

Analysis: PTSD

The Veteran asserted that he developed PTSD as a result of his service in Vietnam.  His DD-214 listed his military occupational specialty was a cook and showed that he completed one year and seven months of foreign service.  He received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  The Veteran reported that his station was frequently attacked with mortar rounds.  He described one incident in February 1969 where his station was attacked with 70 mortar rounds destroying supplies, tires, and vehicles.  He stated that such attacks occurred frequently and that he constantly feared for his life.  

The Veteran was provided a VA examination in June 2011.  The Veteran's psychiatric disorder was treated with medication and individual psychotherapy.  He tolerated the medication but still felt anxious and had difficulty sleeping.  The Veteran described his in-service stressor during the Vietnam War.  He reported being constantly attacked by mortars.  With regard to PTSD, the VA examiner found persistent re-experiencing of the traumatic event and persistent symptoms of increased arousal, but found that the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found that the DSM-IV stressor criteria were met as the Veteran was exposed to sudden death of people he knew, he was at risk of losing his life, and responded with fear, horror, and helplessness in Vietnam.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but that he did meet the criteria for anxiety disorder NOS.  There was no evidence of any other psychiatric disorder or substance use disorder.  

In April 2017, the Veteran submitted a private psychological evaluation completed by J.P., M.D.  The Veteran described his in-service stressor, which involved witnessing human suffering and death and being attacked by mortars.  He reported that he suffered from constant flashbacks of stressful military related memories, stressful military related nightmares, and hallucinations.  The diagnostic impression using the DSM-V criteria included PTSD, major depression, and generalized anxiety disorder.  Dr. P. cited medical literature which concluded that diabetes was highly comorbid with depression and anxiety symptoms and that PTSD was comorbid with anxiety and depression symptomatology.  Based on this research, Dr. P. concluded that it was at least as likely as not that his psychiatric disorders were due to his service-connected diabetic neuropathy.  Dr. P. also found that it was at least as likely as not that his anxiety and depression symptoms were linked to his PTSD symptoms, which were related to his military service.  

Although the Veteran's stressor has not been corroborated, the Board finds that the stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted by the June 2011 VA examiner, the Veteran witnessed or was involved in an event that caused intense fear, a feeling of helplessness, and a feeling of horror.  The examiner also noted that the Veteran experienced or witnessed fire or explosion, combat or exposure to a war-zone, life-threatening illness or injury, severe human suffering, and sudden violent death.  In addition, the stressor claimed by the Veteran is found to be consistent with the places, types, and circumstances of the Veteran's service as a cook in the Republic of Vietnam.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressors have been established for the purposes of 38 C.F.R. § 3.304 (f).  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressor.  In particular, the Board acknowledges the Veteran was exposed to places and circumstances that caused "fear of hostile military or terrorist activities."

While the June 2011 VA examiner found that the Veteran met the stressor criteria under DSM-IV, the examiner also concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  However, the Veteran submitted an April 2017 private psychological examination which included a diagnosis of PTSD using the DSM-V criteria.  The private psychologist also concluded that it was at least as likely as not that the Veteran's anxiety and depression symptoms were linked to the PTSD symptoms, which were associated with his military service. The private psychologist cited medical literature for the conclusion that PTSD was highly comorbid with anxiety and depression symptomatology.  

In sum, all of the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder have been met.  Accordingly, service connection for an acquired psychiatric disorder is warranted.

Legal Criteria: TDIU

The Veteran contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted for the period beginning on August 27, 2013. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. 

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


Factual Background and Analysis: TDIU 

Throughout the period on appeal, service connection has been in effect for diabetic neuropathy of the left upper extremity rated as 20 percent prior to August 27, 2013 and 70 percent thereafter; peripheral neuropathy of the right upper extremity rated as 20 percent prior to August 27, 2013 and 60 percent thereafter; peripheral neuropathy of the bilateral lower extremities each rated 10 percent prior to August 27, 2013 and 20 percent thereafter; and diabetes mellitus rated as 20 percent prior to November 20, 2012 and 40 percent thereafter.  

As noted above, the schedular criteria for TDIU is met where a single disability is ratable at 60 percent of more.  38 C.F.R. § 4.16(a)(2016).  For purposes of establishing a 60 percent rating for a single disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).  In this regard, the Board notes that the medical evidence clearly shows the Veteran's service-connected diabetic neuropathy was caused by his diabetes mellitus.  For the purpose of establishing entitlement to a TDIU, the Veteran's disabilities on appeal, to included diabetic neuropathy and diabetes mellitus, are considered to be a single disability because they share a common etiology.  These disabilities result from a common etiology and are rated at 60 percent or more throughout the period on appeal.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  

The Board briefly notes that the Veteran is also service-connected for thrombosis, insomnia, and malaria, however these disabilities are not on appeal and the Veteran has not asserted that he was unemployable due to the disabilities.  As such, the Veteran's service-connected thrombosis, insomnia, and malaria will not be considered for purposes of establishing entitlement to TDIU under 38 C.F.R. § 4.16 (a)(2).

The April 2009 VA examiner noted that the Veteran was unemployed.  His usual occupation was a butcher and he retired in 1988 due to asthma.   

In August 2009, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He completed one year of high school and did not complete any other education or training.  He indicated that he was unemployable due to asthma and hypertension.  He last worked in 1988 as a butcher.  

The Veteran's diabetes and diabetic neuropathy were examined in September 2010.  The Veteran reported that his diabetes with peripheral neuropathy was under control.  He stated that his neuropathy recently worsened.  The examiner concluded that the Veteran was not unemployable due to his diabetes.  

The September 2010 VA examiner concluded that the Veteran was not unemployable due to his neuropathy.  This was based on the examination results which showed normal distal upper extremity and lower extremity strength, as well as good coordination and balance.  The examiner also found that the Veteran should be able to work at least at a clerical type job without restrictions, but not as a butcher because repetitive chopping and cutting motions would affect his efficiency on the job and possibly be dangerous to use sharp knives commonly used by butchers.  

At the June 2011 VA psychiatric examination, the Veteran stated that he only completed the ninth grade.  He was a factory worker from 1966 to 1967.  His military occupational specialty was in food service.  He reportedly worked in a meat shop for 18 years before he retired in 1988 due to asthma.  The Veteran reported that he was unable to button his shirt because of his hands.  

The July 2011 VA examiner concluded that the Veteran's diabetes and his diabetic complications did not affect his usual occupation and noted that the Veteran was not employed.   

The Veteran submitted a June 2013 letter from M.L., M.D. stating that the Veteran's peripheral neuropathy interfered with his activities of daily living, to include resting, sleeping, dressing, and eating, due to numbness and weakness of his extremities.  

In a January 2014 statement, the Veteran wrote that he had no feeling in his hands and feet, and fell down multiple times when standing up.  He reported waking up at night due to leg cramps.  

The January 2014 VA examiner determined that the Veteran was unable to exercise due to neuropathy.  The examiner also concluded that his diabetic peripheral neuropathy and diabetes did not impact the Veteran's ability to work.  

In a February 2014 VA Form 21-8940, the Veteran stated that he was unemployable due to diabetes, diabetic neuropathy, and asthma.  

In an April 2014 VA medical opinion, a VA doctor opined that the Veteran's diabetic neuropathy did not interfere with his ability to sustain part time employment that did not require prolonged standing, such as clerical work.  

The Veteran submitted a private vocational assessment in April 2017.  The vocational expert noted that the Veteran was service connected for diabetic neuropathy.  The Veteran worked as a cook during service and as a butcher post-service.  He retired early due to his disabilities.  He was last employed as a butcher in 1998.  The vocational expert indicated that his job as a butcher included duties such as, using cutting tools, slaughtering, trimming meat, splitting slaughtered animals, washing carcasses, sorting meat, preparing meats for smoking, and wrapping meat.  The duties of a butcher required medium to heavy physical labor.  The skills involved were considered industry specific, which the vocational expert found did not provide the Veteran with a transferable skill base to alternative sedentary occupations.  It was noted that his upper extremity diabetic neuropathy reduced his grip strength, reduced fine finger mobility, and numbed his hands and fingers.  His lower extremity diabetic neuropathy made it difficult to stand, walk, lift, push, and pull even minimal amounts of weight.  His diabetic neuropathy resulted in increased pain and safety concerns.  The vocational expert concluded that it was at least as likely as not that the Veteran was unable to maintain substantial gainful employment on a regular and consistent basis, even at the sedentary level of work, due primarily to his service-connected disabilities and a complete lack of transferable skills.  The expert also noted the Veteran's limited work history.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected diabetes mellitus and peripheral neuropathy rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  As noted above, the Veteran completed one year of high school and worked as a cook and butcher.  Both jobs required significant use of his hands, however, the Veteran's peripheral neuropathy made it very difficult to use his hands and would likely pose a safety risk to himself and others when using sharp objects.  The VA examinations revealed that the Veteran's peripheral neuropathy of the upper extremities resulted in numbness, cramping, and decreased grip strength.  The evidence also indicated that his peripheral neuropathy of the bilateral lower extremities resulted in falls and nighttime leg cramps.  The April 2014 VA examiner opined that the Veteran's diabetic neuropathy allowed him to obtain part time employment that did not require prolonged standing, such as clerical work.  However, the vocational expert noted that the Veteran's skills as a butcher were industry specific and nontransferable.  Moreover, the Veteran only completed the ninth grade and did not receive any additional educational or vocational training.  Therefore, while the April 2014 VA examiner found that the Veteran was able to complete clerical work, his education and work history have not prepared him to maintain a clerical job.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.


ORDER

The Board having determined a 20 percent rating is warranted for the Veteran's left upper extremity diabetic neuropathy for the period prior to August 27, 2013, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 20 percent rating is warranted for the Veteran's right upper extremity diabetic neuropathy for the period prior to August 27, 2013, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 60 percent rating is warranted for the Veteran's right upper extremity diabetic neuropathy for the period beginning on August 27, 2013, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 70 percent rating is warranted for the Veteran's left upper extremity diabetic neuropathy for the period beginning on August 27, 2013, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

A rating higher than 10 percent for right lower extremity diabetic neuropathy for the period prior to August 27, 2013, is denied.

A rating higher than 10 percent for left lower extremity diabetic neuropathy for the period prior to August 27, 2013, is denied. 

A rating higher than 20 percent for right lower extremity diabetic neuropathy for the period beginning on August 27, 2013, is denied. 

A rating higher than 20 percent for left lower extremity diabetic neuropathy for the period beginning on August 27, 2013, is denied. 

Entitlement to service connection for diabetic retinopathy is denied. 

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, major depressive disorder, and generalized anxiety disorder, is granted.

The claim of entitlement to TDIU benefits is granted.


REMAND

The Board notes that the June 2009 rating decision on appeal granted service connection for diabetes mellitus and assigned a 20 percent disability rating.  In August 2009, the Veteran submitted a statement that is reasonably construed as a notice of disagreement with the rating assigned to the Veteran's diabetes mellitus.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case with respect to the issue of entitlement to a higher initial rating for diabetes mellitus.  Inform the Veteran of the requirements to perfect an appeal with respect to the issue. If the Veteran perfects an appeal, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


